Exhibit 10.2

NORANDA ALUMINUM HOLDING CORPORATION

SENIOR EXECUTIVE BONUS PLAN

1. Purpose

This Senior Executive Bonus Plan (the “Bonus Plan”) is intended to provide an
incentive for superior work and to motivate eligible executives of Noranda
Aluminum Holding Corporation (the “Company”) and its subsidiaries toward even
higher achievement and business results, to tie their goals and interests to
those of the Company and its stockholders and to enable the Company to attract
and retain highly qualified executives. The Bonus Plan is for the benefit of
Covered Executives (as defined below).

2. Covered Executives

From time to time, the Compensation Committee of the Board of Directors of the
Company (the “Compensation Committee”) may select certain key executives (the
“Covered Executives”) to be eligible to receive bonuses hereunder.

3. Administration

The Compensation Committee shall have the sole discretion and authority to
administer and interpret the Bonus Plan.

4. Bonus Determinations

(a) A Covered Executive may receive a bonus payment under the Bonus Plan based
upon the attainment of performance objectives which are established by the
Compensation Committee and relate to financial, operational or other metrics
with respect to the Company or any of its subsidiaries or divisions (the
“Performance Goals”), including but not limited to: net earnings (either before
or after interest, taxes, depreciation and amortization), adjusted EBITDA,
economic value-added, sales or revenue, net income (either before or after
taxes), operating earnings, cash flow (including, but not limited to, operating
cash flow and free cash flow), cash flow return on capital, cash cost, return on
net assets, return on stockholders’ equity, return on assets, return on capital,
stockholder returns, return on sales, gross or net profit margin, productivity,
expense, margins, operating efficiency, objective measures of customer
satisfaction, working capital, earnings per share, price per share of Stock,
market share, metal production, safety performance, inventory turns,
acquisitions or strategic transactions, and number of customers, any of which
may be measured either in absolute terms or as compared to any incremental
increase or decrease, or as compared to results of a peer group.

(b) Except as otherwise set forth in this Section 4(b) or determined by the
Committee: (i) any bonuses paid to Covered Executives under the Bonus Plan shall
be based upon objectively determinable bonus formulas that tie such bonuses to
one or more performance objectives relating to the Performance Goals, (ii) bonus
formulas for Covered Executives shall be adopted in each performance period by
the Compensation Committee (generally, for performance periods of one year or
more, no later than 90 days after the commencement of the



--------------------------------------------------------------------------------

performance period to which the Performance Goals relate), and (iii) no bonuses
shall be paid to Covered Executives unless and until the Compensation Committee
makes a certification with respect to the attainment of the performance
objectives. Notwithstanding the foregoing, the Company may pay bonuses
(including, without limitation, discretionary bonuses) to Covered Executives
under the Bonus Plan based upon such other terms and conditions as the
Compensation Committee may in its discretion determine.

(c) The payment of a bonus to a Covered Executive with respect to a performance
period shall be conditioned upon the Covered Executive’s employment by the
Company on the last day of the performance period; provided, however, that the
Compensation Committee may make exceptions to this requirement, in its sole
discretion, including, without limitation, in the case of a Covered Executive’s
termination of employment, retirement, death or disability, or as may be
required by an individual employment or similar agreement.

5. Amendment and Termination

The Company reserves the right to amend or terminate the Bonus Plan at any time
in its sole discretion. Any amendments to the Bonus Plan shall require
stockholder approval only to the extent required by any applicable law, rule or
regulation.

6. Stockholder Approval

No bonuses shall be paid under the Bonus Plan unless and until the Company’s
stockholders shall have approved the Bonus Plan. The Bonus Plan will be
submitted for the approval of the Company’s stockholders after the initial
adoption of the Plan by the Board of Directors of the Company.

7. Term of Plan

The Bonus Plan shall become effective as of May 4, 2010. The Bonus Plan shall
expire on the earliest to occur of: (a) the first material modification of the
Bonus Plan (as defined in Treasury Regulation Section 1.162-27(h)(1)(iii));
(b) the first meeting of the Company’s stockholders at which members of the
Board of Directors of the Company are to be elected that occurs after the close
of the third calendar year following the calendar year in which occurred the
first registration of an equity security of the Company under Section 12 of the
Securities Exchange Act of 1934, as amended; or (c) such other date required by
Section 162(m) of the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder (including without limitation Treasury
Regulation Section 1.162-27(f)(2)). The Bonus Plan is intended to be subject to
the relief set forth in Treasury Regulation Section 1.162-27(f)(1) and shall be
interpreted accordingly.

 

2